Title: Chaumont: Memo of a Conversation with Franklin, 26 November 1780
From: Chaumont
To: 


Du 26 9bre. 1780
M. franklin m’ayant dit hier quil n’entendoit que moitié de Ce que Je luy disois en Causant avec luy. Je m’explique Sur des faits importants pour qu’il m’entende Bien.
Il me dit hier qu’il n’avait Jamais Compris pourquoy J’avais voulu qu’on tirat Sur moy pour L’habillement des troupes du Congrès, mais qu’il voyoit qu’il Restoit pour des Sommes Considerables de traittes de M. William a acquitter Sucessivement Jusqu’en Janvier.
Les fournisseurs qui Connoissent moins les facultés de M. William que les miennes et qui ont en general unne idée Mediocre de La fortune des americains et de leur Solidité a Remplir leurs engagements, Sont venus presque tous a moy me demander Conseil et Si je voudrois estre Caution, il y en a mesme qui ont été Jusqu’a m’offrir unne Commission de Cautionnement, J’ay Repondu a tous Ceux qui Se Sont adressés a moy, que ma Confiance etoit Si Bien etablie que J’accepterois Les traittes de M. William, et Jay dispensé Ceux qui Mont offert unne Commission de Cautionnement, en Leur disant que n’y ayant pour moy aucun Risque Je ferois un guain illicite. J’ay effectivement Receu de M. franklin des assignations de fonds Sur M. grand avant L’echeance des dernieres traittes de M. William mais non avant leurs acceptations epoque ou je Suis engagé personellement Je ne pouvois me dispenser Ces fonds parceque M. franklin n’avait pas d’autres Epoques pour Recevoir Les fonds qui m’etoient Necessaires pour faire face aux traittes de M William. Il Sembleroit Cependant Rezulter que J’aurois eu unne Jouissance intermediaire de Ces fonds a prendre de L’epoque ou on me les a Compté Jusqu’a Celle ou Je les employ a payer Les engagements de mes acceptations sur Les traittes de M. William. Mais Lorsque M. franklin ordonna au Commencement de Cette année Des habillements pour les troupes americaines et qu’il me priait de m’en mesler, il fut dabord Convenu que Cet habillement Seroit porté a douze Cents mil Livres, et depuis a un Million et encore depuis a huit Cents mil livres, M. de la fayette dailleurs pressoit Beaucoup pour Cet habillement. Et J’escrivis des les premiers Moments pour faire passer la majeure partie des etoffes Necessaires a Nantes, mais M. William ne les a pas employé, parcequ’il a preferé de Consonmer Celles qu’il avait achepté de Son Costé, et il aimat mieux faire porter Sur moy les Retranchements faits par M. franklin sur les habillements, Je n’ay Sceu cet arrangement que Lors du dernier voyage de M. William a Paris, Si Je L’avais Sceu plutost J’aurois fait partir Ces étoffes par L’Escadre de M. de ternay et Sans Murmurer de Ce Retard pour moy et Sans Exiger qu’on me payat Ces etoffes puisque je les avais ordonné pour L’habillement des troupes americaines. Je me Suis Contenté a les Cedder a M. franklin pour me les payer au prix Coutant en Ses traittes Sur le Congrés. Ainsy si J’ay eu quel-ques Jouissances intermediaires d’argeant a Compter de L’epoque ou J’ay Receu Comparativement a Celle ou je paye Les traittes de M: William Ces Jouissances sont moindres que le prix des etoffes que J’ay Ceddé et qui est Resté dans L’inaction. Je n’ay donc pas le moindre Scrupul a avoir sur Ces minces Jouissances. J’ay encore eu par dessus la Consolation en Laissant Ces etoffes dans les mains de M. William de luy avoir Laissé un gage pour L’acquit de ses traittes Sur moy, sans qu’il me L’aye demandé et Sans que J’aye Jamais songé a luy en donner un, mais quelques evenements qui Sont Survenus m’ont fait Connoistre qu’il etoit heureus que J’eus Cette Ressource pour estre parfaittement tranquil Sur tous Les aspects de L’affaire dont il Sagit.
M. franklin m’a dit ensuitte, mais quand Je vous auray fournimes traittes Sur le Congrés, M. William n’aura plus Ce gage des Marchandises pour Les traittes Sur vous Restantes a acquitter.
J’ay Repondu a M. franklin que la Negotiation de Ces traittes servant a mes payments du mois de Xbre. ou nous entrons, Les traittes de M. William echeants en ce mois seroient acquittées avec. Et J’ajoute que Celles echeantes en Janvier Seront plus que Couvertes par Ce qui me sera dues par M. franklin par L’excedant de Jeauge du vau. [vaisseau] que Je luy ay fretté au dela de mille tonneaus et par les Marchandises que M. William a pris dans mes Manufactures pour L’habillement des troupes americaines dont il ne m’a pas fourni Les Comptes. Ce n’est pas que je Compte Sur ces deux objets pour acquiter Les Lettres de M. William echeantes en Janver. puisque Je Scay que M. franklin n’a pas d’argeant a toucher dans Ce mois, et que Je me Suis proposé d’attendre autant que Je le pouray ses Commodités audela des Lettres de Change que Je luy demande des a present et des deux Cents mil Livres pour L’affrettement de mon Vaisseau.
 
Endorsed: M. de Chaumont’s Explanations of his Conversation Nov. 26, 1780 Draft for the Cloth  Usage of the Money
